Carley, Judge.
Appellant was tried before a jury and found guilty of the offense of solicitation of sodomy. He appeals from the judgment of conviction and sentence entered on the jury’s verdict.
In his sole enumeration, appellant urges that the trial court erred in permitting the State “to bolster or sustain the trial testimony of the victim by showing that on the date of the crime he made statements consistent with his later in-court testimony.” The record shows that the trial court allowed the investigating officer, over appellant’s bolstering objection, to testify that, on the day of the incident, the victim had told him of having been solicited by appellant for an act of sodomy. However, the record also shows that the victim’s cousin had already previously testified, without objection, that, on the day of the incident, the victim had told her of having been solicited by appellant for an act of sodomy. “Assuming that the admission of [the investigating officer’s] testimony was error [because it impermissibly bolstered the victim’s in-court testimony], it was harmless because ‘other testimony to the same effect and of like nature was introduced without objection.’ [Cits.]” Buffington v. State, 171 Ga. App. 919, 920 (2) (321 SE2d 418) (1984).

Judgment affirmed.


Deen, P. J., and Sognier, J., concur.